Weygandt, C. J.,
dissents for the reason that the lower courts were not in error in holding that the pertinent statutory provisions should be accorded a liberal construction and that “the purpose of this provision is to give an adopted child an equal status with a natural born child in its right to inherit either under the will or under the law, if property passes to ‘child or children,’ ‘heir or heirs at law,’ or ‘next of kin’ of the adopting parent, or ‘to a class including any of the foregoing,’ and if such child would take if it had been a natural born child of the adopting parent, it will take though adopted, it being the purpose of the provision that such adopted child should not be denied the right of inheritance upon the sole ground that it was adopted and not natural born,” .